J-A28013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TERESA O’BRIEN                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellant

                     v.

JOSE A. DELA PENA A/K/A ALFREDO
DELA PENA A/K/A J. ALFREDO DELA
PENA AND COLUMBUS PROPERTY
MANAGEMENT AND DEVELOPMENT, INC.

                          Appellees                    No. 3162 EDA 2013


             Appeal from the Judgment Entered October 10, 2013
             In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): 00098 April Term, 2012


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED JANUARY 14, 2015

      Appellant, Teresa O’Brien, appeals from the judgment entered in the

Philadelphia County Court of Common Pleas, in favor of Appellees, Jose A.

Dela Pena a/k/a Alfredo Dela Pena a/k/a J. Alfredo Dela Pena and Columbus

Property Management and Development, Inc., in this negligence action. We

affirm.

      In its opinion, the trial court set forth the relevant facts of this case, as

follows:

           This cause of action arises from an automobile accident
           which occurred on September 28, 2010, at about 6:30
           A.M. on Stenton Avenue in Whitpain Township,
           Pennsylvania. On that date, it was raining and [Appellee]
           Jose Dela Pena, who is the Executive Director of [Appellee]
           Columbus Property Management and Development, Inc.,
J-A28013-14


         was driving his 2002 Honda Civic to a work-related
         conference in Atlantic City, NJ. [Mr.] Dela Pena testified
         that prior to getting on Stenton Avenue, he noticed that he
         was following a car, which he thought was a Prius, whose
         driver appeared to be either lost or confused; on at least
         one occasion, the driver of that car almost made a left-
         hand turn but did not.

         After noting that the driver hesitated at other
         intersections, and after stopping at a stop sign behind that
         car, [Mr.] Dela Pena decided to stay a good distance back
         from the Prius because it still appeared to him that the
         driver of the Prius was lost or confused. He estimated that
         he was between 50 and 75 feet back from the Prius.
         Eventually, both the Prius and [Mr.] Dela Pena were
         driving westbound on Stenton Avenue.

         As [Mr.] Dela Pena approached a curve in the road, the
         Prius, which was still 50 to 75 feet ahead of him, came to a
         complete stop on the road just ahead of the curve. [Mr.]
         Dela Pena applied his brakes normally, thinking he had
         plenty of room to come to a stop before he reached the
         Prius, but felt the car “slip” and his vehicle crossed over
         the double yellow line on Stenton Avenue. [Appellant] was
         driving eastbound on Stenton Avenue at that moment, and
         [Mr.] Dela Pena’s vehicle hit hers.

(Trial Court Opinion, filed May 27, 2014, at 1-2).

      Procedurally, Appellant filed a complaint alleging negligence against

Appellee Dela Pena on April 2, 2012. On April 11, 2012, Appellant filed a

joinder complaint against Appellee Columbus Property Management and

Development, Inc. Appellee Dela Pena filed an answer and new matter on

May   29,   2012;   and   Appellee   Columbus    Property   Management   and

Development, Inc. filed an answer and new matter on August 7, 2012. The

matter proceeded to trial on July 1, 2013, at which time the court heard

argument on some of the parties’ motions in limine. During argument, the

                                     -2-
J-A28013-14


following exchange took place before the court:

          [APPELLANT’S COUNSEL]: Yes, Your Honor.           And I will
          bring this to the [c]ourt’s attention at this time, if I could,
          it’s a side point, but I wasn’t going to think this motion
          was going to be an issue because I was led to believe that
          [defense counsel], on behalf of her client, was going to
          admit liability. As a matter of fact, my proposed points for
          charge do not address some of the issues in terms of
          negligence.     My proposed verdict sheet assumes that
          liability is admitted, based on representations.

          [Defense counsel] has told me this morning that she is
          now contesting negligence, which is kind of taking me off
          guard. I would ask the [c]ourt to hold [defense counsel]
          to the prior representations. As a matter of fact, I think
          she has even, in some of the pleadings before the [c]ourt,
          conceded liability in submissions.[1] And now, for reasons I
          guess privy to her and her trial strategy, she has now
          changed her mind and put negligence at issue.

          So as a side point, Your Honor, given that development
          and given it’s related to this motion, I bring it up to bring it
          to the [c]ourt’s attention at this time. If the [c]ourt was to
          allow [defense counsel] to proceed with the negligence
          argument, as opposed to holding her to her prior
          commitment that negligence was not going to be contested
          and would be admitted, if that’s the case, if it was going to
          be admitted, I was going to withdraw this motion.

          But the fact that I have been advised that they’re
          contesting the liability, this motion is based upon the
          negligence per se. …

                                       *       *   *

          … So, I guess, Your Honor, it’s a two-fold [analysis].
          Number one, I’m primarily asking that defense counsel be
          committed to the representations that were made prior to
____________________________________________


1
   The record makes clear Appellees denied liability in their respective
pleadings.



                                           -3-
J-A28013-14


          trial and in some of the papers submitted to the [c]ourt
          that negligence has been admitted. Which in that case, if
          the [c]ourt would so find, then this motion would be
          withdrawn.

          However, if Your Honor is deciding that [defense counsel]
          can change her prior representations of admission, then I
          would ask the [c]ourt to rule on this.

          [THE COURT]:                [Defense counsel], what is your
          status regarding liability?

          [DEFENSE COUNSEL]:          Your Honor, I told counsel this
          morning, I attempted to reach him over the weekend. We
          have made a determination, or I have made a
          determination that I was going to contest liability. I have
          a right to change my trial strategy. I tried to inform
          counsel. And, you know, counsel can try his case as he
          sees fit. He is not obligated to give me a blueprint, nor am
          I obligated to give him a blueprint.

          [THE COURT]:               Liability is contested.

(N.T. Trial, 7/1/13, at 48-53; R.R. at 406a-411a). Appellant did not object

to the court’s ruling.

      On July 5, 2013, the jury returned a verdict in favor of Appellees.

Appellant timely filed a post-trial motion on July 15, 2013. Appellees filed a

response on July 25, 2013, to which Appellant responded on July 29, 2013.

On September 18, 2013, the court denied Appellant’s motion for post-trial

relief. The court entered judgment on the verdict in favor of Appellees on

October 10, 2013. On October 16, 2013, Appellant timely filed a notice of

appeal.   On April 15, 2014, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed her Rule 1925(b) statement on May 5, 2014.

                                     -4-
J-A28013-14


      Appellant raises three issues for our review:

         DID THE TRIAL COURT ERR IN ALLOWING DEFENSE
         COUNSEL TO RENEGE ON HER AGREEMENT TO STIPULATE
         TO LIABILITY AT THE BEGINNING OF TRIAL THEREBY
         PLACING LIABILITY AT ISSUE AND PREJUDICING
         [APPELLANT]?

         DID THE TRIAL COURT ERR IN SUBMITTING THE ISSUE OF
         NEGLIGENCE TO THE JURY WHERE DEFENSE COUNSEL
         HAD STIPULATED TO LIABILITY BUT THEN RENEGED ON
         THE STIPULATION ON THE EVE OF TRIAL?

         DID THE TRIAL COURT ERR IN REFUSING TO GRANT A
         NEW TRIAL WHERE THE EVIDENCE AND TESTIMONY
         CONCLUSIVELY   ESTABLISHED  THE   LIABILITY OF
         [APPELLEES]?

(Appellant’s Brief at 4).

      Preliminarily, we observe:

         [T]o preserve an issue for appellate review, a party must
         make a timely and specific objection at the
         appropriate stage of the proceedings before the trial
         court. Failure to timely object to a basic and fundamental
         error will result in waiver of that issue. On appeal[,] the
         Superior Court will not consider a claim which was not
         called to the trial court’s attention at a time when any
         error committed could have been corrected.          In this
         jurisdiction…one must object to errors, improprieties or
         irregularities at the earliest possible stage of the
         adjudicatory process to afford the jurist hearing the case
         the first occasion to remedy the wrong and possibly avoid
         an unnecessary appeal to complain of the matter.

McManamon v. Washko, 906 A.2d 1259, 1274 (Pa.Super. 2006), appeal

denied, 591 Pa. 736, 921 A.2d 497 (2007) (quoting Hong v. Pelagatti, 765
A.2d 1117, 1123 (Pa.Super. 2000)) (emphasis added). A party’s failure to

preserve a claim in her post-trial motion similarly constitutes waiver on


                                     -5-
J-A28013-14


appeal.   See generally Jackson v. Kassab, 812 A.2d 1233 (Pa.Super.

2002) (en banc), appeal denied, 573 Pa. 698, 825 A.2d 1261 (2003). “The

purpose for this rule is to afford the trial court the opportunity to correct an

error at the time it is made, and to inform the court of the issues which must

be decided at the post-trial stage, thereby giving it the first opportunity to

review and reconsider the determination it made at trial.”        Id. at 1235

(internal citations and quotation marks omitted). Further, issues not raised

in a Rule 1925 statement are generally deemed waived. HSBC Bank, NA v.

Donaghy, 101 A.3d 129 (Pa.Super. 2014).           See also Pa.R.A.P. 302(a)

(stating issues not raised in trial court are waived and cannot be raised for

first time on appeal).

      Instantly, Appellant indicates on appeal that Appellees made certain

pre-trial representations two months before trial, which (1) constituted

judicial admissions; and     (2)   Appellees could not “renege”       on their

representations regarding liability on the grounds of equitable estoppel and

promissory estoppel.     Nevertheless, at no time during Appellant’s on-the-

record objection to Appellees’ change in trial strategy, did Appellant specify

the contention that defense counsel’s pre-trial representations were binding

“judicial admissions” or subject to equitable or promissory estoppel.      See

McManamon, supra. Appellant also failed to specify in her Rule 1925(b)

statement her claim that Appellees’ pre-trial representations constituted

“judicial admissions,” and made no mention whatsoever of her estoppel


                                     -6-
J-A28013-14


theories in her       concise    statement.        (See   Appellant’s Rule    1925(b)

Statement, filed May 5, 2014, at 1-4.)2 Thus, Appellant’s first and second

issues are waived. See Donaghy, supra; McManamon, supra.

       Moreover, regarding Appellant’s argument that Appellees’ pre-trial

representations constituted judicial admissions, after a thorough review of

the record, the briefs of the parties, the applicable law, and the well-

reasoned opinion of the Honorable Rosalyn K. Robinson, we conclude that

even if Appellant had properly preserved this claim, it would still merit no

relief. (See Trial Court Opinion at 2-5) (finding: defense counsel’s pre-trial

statements on negligence constitute conclusions of law, which do not qualify

as judicial admissions; moreover, judicial admissions are made only for

benefit of admitting party; Appellees would have gained no advantage by

admitting    negligence;     defense     counsel    merely   represented     Appellees’

anticipated trial strategy, which counsel changed prior to trial; parties made

no stipulation to court regarding concession of negligence, and Appellees did

not admit negligence in their pleadings; Appellant claims she would have

called Officer Schwartz to testify, had she known Appellees would contest

liability, but Officer Schwartz did not arrive at accident scene until after

accident took place; Appellant fails to identify what prejudice she suffered as


____________________________________________


2
  Appellant did not include a copy of her four-page Rule 1925(b) statement
in her reproduced record.



                                           -7-
J-A28013-14


result of defense counsel’s pre-trial reflections; court properly submitted

issue of negligence to jury).3

       With respect to Appellant’s claim concerning weight of the evidence,4

after a thorough review of the record, the briefs of the parties, the applicable

law, and the trial court’s opinion, we conclude Appellant’s third issue merits

no relief.   The trial court opinion comprehensively discusses and properly

disposes of that claim. (See Trial Court Opinion at 5-6) (finding: Appellant

failed to link Mr. Dela Pena’s “concession” that he lost control of vehicle and

hydroplaned to conclusion that Mr. Dela Pena failed to act reasonably under

circumstances; moreover, court instructed jury on sudden emergency

doctrine, and Appellant agreed to that jury charge;5 ample evidence


____________________________________________


3
  Furthermore, Appellant did not request a continuance in light of defense
counsel’s change in trial strategy. (See N.T., 7/1/13, at 48-53; R.R. at
406a-411a.) In fact, Appellant suggested the court “push the case, possibly
taking short lunches and maybe going a few hours over[,]” to wrap-up the
trial before the July 4th holiday. (See id. at 63; R.R. at 421a.) Thus,
Appellant’s contention that she “was deprived the opportunity to prepare to
prove liability” (see Appellant’s Brief at 29-30) merits no relief.
4
  Appellant preserved her challenge to the weight of the evidence in her
post-trial motion and in her Rule 1925(b) statement. See Jackson, supra;
Donaghy, supra.
5
  Appellant initially objected when Appellees asked the court to instruct the
jury on the sudden emergency doctrine but subsequently agreed to that
charge. (See N.T. Trial, 7/5/13, at 27; R.R. at 705a.) Thus, Appellant’s
challenge to the court’s jury instruction is waived. See Estate of Hicks v.
Dana Companies, LLC, 984 A.2d 943 (Pa.Super. 2009) (en banc), appeal
denied, 610 Pa. 586, 19 A.3d 1051 (2011) (explaining where party fails to
(Footnote Continued Next Page)


                                           -8-
J-A28013-14


supported defense under sudden emergency doctrine, where Mr. Dela Pena

faced sudden emergency, Mr. Dela Pena did not create that emergency, and

Mr. Dela Pena acted reasonably under circumstances; jury found Mr. Dela

Pena’s testimony complete and credible, and rejected Appellant’s theory that

Mr. Dela Pena either created sudden emergency or did not respond

reasonably to it; jury’s verdict was not against weight of evidence). 6

Accordingly, Appellant’s first and second issues are waived.               As to

Appellant’s third issue, we affirm on the basis of the trial court’s opinion.

      Judgment affirmed.

      Judge Jenkins joins this memorandum.

      Judge Wecht files a concurring memorandum.




                       _______________________
(Footnote Continued)

object specifically to trial court’s jury instruction, objection is waived and
cannot be raised on appeal).
6
  In her reply brief, Appellant also claims the court erred in failing to enter
JNOV. Appellant made no claim for a directed verdict or JNOV before the
trial court at the appropriate stage of the proceedings, so her belated
request for JNOV is waived. See Haan v. Wells, ___ A.3d ___, 2014 PA
Super 226 (filed October 8, 2014) (explaining to preserve right to request
JNOV post-trial, party must first request binding charge to jury or move for
directed verdict at trial).



                                            -9-
J-A28013-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2015




                          - 10 -
                                                                                  Circulated 12/11/2014 01:58 PM




     _N THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNT'
             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                       TRIAL DIVISION - CIVIL


Theresa O'Brien

                                                       April Term 2012
v.
                                                       No. 98


Jose A. Dela Pena, et al.


                                               OPINION
                                                                                           -c


                         FACTUAL AND PROCEDURAL HISTORY


       This cause of action arises from an automobile accident which occurred on September 28,

2010 at about 6:30 A.M. on Stenton Avenue in Whitpain Township, Pennsylvania. On that date,

it was raining and Defendant Jose Dela Pena, who is the Executive Director of Defendant

Columbus Property Management and Development, Inc., was driving his 2002 Honda Civic to a

work-related conference in Atlantic City, NJ. Dela Pena testified that prior to getting on Stenton

Avenue, he noticed that he was following a car, which he thought was a Prius, whose driver

appeared to be either lost or confused; on at least one occasion, the driver of that car almost

made a left-hand turn but did not.


       After noting that the driver hesitated at other intersections, and after stopping at a stop

sign behind that car, Dela Pena decided to stay a good distance back from the Prius because it

still appeared to him that the driver of the Prius was lost or confused. He estimated that he was


                                                                  O'Brien Vs Dela Pena-OPFLD




                       9)                                                                    III
                                                  1
                                                                  111111111    I111
                                                                       12040009800168
                                                                                  Circulated 12/11/2014 01:58 PM




L Neen 50 and 75 feet back from the Prius. Eventually, both the Prius and Dela Pena were

driving westbound on Stenton Avenue.


        As Dela Pena approached a curve in the road, the Prius, which was still 50 to 75 feet

ahead of him, came to a complete stop on the road just ahead of the curve. Dela Pena applied his

brakes normally, thinking he had plenty of room to come to a stop before he reached the Prius,

but felt the car "slip" and his vehicle crossed over the double yellow line on Stenton Avenue.

Plaintiff Theresa O'Brien was driving eastbound on Stenton Avenue at that moment, and Dela

Pena's vehicle hit hers.


       On July 5, 2013, following a trial, ajury returned a verdict finding no negligence on the

part of Defendant. This appeal followed.




                                           DISCUSSION


       In her I 925(b ) Statement of Matters Complained of on Appeal, Plaintiff raises eight

issues and thirteen sub-issues. Many of these issues are redundant; Plaintiffs issues essentially

revolve around four claims: defendant's alleged concession ofliability, the admission of the prior

medical and employment history of the Plaintiff, the exclusion of any reference to insurance

coverage of the Defendants, and the allegation that the verdict was against the weight of the

evidence. For the reasons discussed below, Plaintiff is not entitled to relief.




                                                  2
                                                                                 Circulated 12/11/2014 01:58 PM




•   jmission ofIssue of Negligence to the Jury


       Plaintiff s first and second claims of error on appeal both relate to the issue of the jury

being asked to decide whether defendant was negligent. Plaintiff argues that defense counsel's

representations to him at the pre-trial stage constituted 'judicial admissions" and therefore bound

defense counsel to admitting that her client was negligent at trial.


       During the trial preparation stage, defense counsel made verbal and informal written

representations to plaintiff s counsel that negligence would be conceded at trial.


       Plaintiff has, during and after trial, characterized these conversations, conducted mostly

over e-mail between attorneys, alternately as "attorney admissions", "stipulations", and 'judicial

admissions", and has advanced a theory of promissory estoppel. In her Post-Trial Motion,

however, Plaintiff suggests only that the conversations between counsel rose to the level of

judicial admissions, which have been defined by Pennsylvania Courts:


               For an averment to qualify as ajudicial admission, it must be a clear and
               unequivocal admission of fact. Judicial admissions are limited in scope to factual
               matters otherwise requiring evidentiary proof, and are exclusive of legal theories
               and conclusions of law. The fact must have been unequivocally admitted and not
               be merely one interpretation of the statement that is purported to be ajudicial
               admission. An admission is not conclusively binding when the statement is
               indeterminate, inconsistent, or ambiguous. When there is uncertainty surrounding
               a conceded fact, it is the role of the judge or jury as fact finder to determine which
               facts have been adequately proved and which must be rejected.

       John B. Conomos, Inc. v. Sun Co., 831 A.2d 696, 712-13 (Pa.Super.2003) (emphasis

added). The Superior Court in Cogley v. Duncan, 32 AJd 1288, 1293 (Pa. Super. Ct. 2011)

clarified this concept when finding that because the word "file" has a legal meaning in certain

contexts (including in the context in which the alleged judicial admission was made), a party's

statement as to when a legal paper was "filed" could not be a judicial admission. Similarly, a


                                                  3
                                                                                            Circulated 12/11/2014 01:58 PM




    .y's statement as to whether he was "negligent" is a conclusion of law and not a JUG                             \1

admission.

         Even if the admission of negligence were an issue of fact, however, a judicial admission

must be made for the benefit of the admitting party. Jewelcor Jewelers & Distributors, Inc. v.

Carr, 542 A.2d 72 (Pa. Super. 1988). Plaintiff does not at any point suggest that Defendant's

alleged admission as to negligence was made for the benefit of Defendant. Defendants would

have gained no advantage by admitting negligence; it was simply an anticipated trial strategy,

and that strategy was changed prior to trial.

         This Court therefore agrees with Defendant that the pre-trial conversations do not rise to

the level of judicial admissions. Rather, defense counsel was simply informing plaintiffs

counsel as to her anticipated trial strategy. No stipulation was submitted to this Court l , nor does

Defendant admit to negligence in his Answer to Plaintiff s Complaint.


        Plaintiff argues that she was prejudiced by this change because had she known that

negligence would be contested, she would have called Officer Schwartz to testifY at trial.

Officer Schwartz was the officer who arrived at the scene after the accident (and therefore after

the defendant's alleged negligence would have occurred) and filled out a police report. Plaintiff

fails to identifY what prejudice she actually suffered on account ofthe fact that she decided not to

call Officer Schwartz based on a verbal representation by defense counsel as to the defense

strategy.




1 Defendants did file a Motion in Limine in which they suggested that negligence would not be at issues. Even to
the extent that Motion qualifies as a judicial admission or operates in any other binding wayan Defendants, it was
withdrawn by Defendants without objection prior to trial.

                                                         4
                                                                                Circulated 12/11/2014 01:58 PM




        Because no judicial admission or any other kind of admission existed as to negligenc(

Defendants were properly permitted to argue the issue of negligence to the jury, and Plaintiff is

not entitled to relief.




Weight of the Evidence


        Plaintiffs next claim of error on appeal (outlined in Paragraph 3(a)-(e» is that the verdict

was against the weight of the evidence. Appellate review of weight of the evidence claims is

limited. It is well-settled that:


        [a]ppellate review of a weight claim is a review of the [trial court's] exercise of
        discretion, not of the underlying question of whether the verdict is against the weight of
        the evidence. Because the trial judge has had the opportunity to hear and see the evidence
        presented, an appellate court will give the gravest consideration to the findings and
        reasons advanced by the trial judge when reviewing a trial court's determination that the
        verdict is against the weight of the evidence.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa.2013). A new trial based on weight of the

evidence issues will not be granted unless the verdict is so contrary to the evidence as to shock

one's sense of justice. Winschel v. Jain, 925 A.2d 782, 788 (Pa.Super.2007)


        In this case, this Court correctly determined that the verdict did not shock one's sense of

justice. Although Plaintiff cites Defendant's "concession" that he lost control of his vehicle and

hydroplaned, Plaintiff fails to link this to a conclusion that Defendant did not act reasonably

under the circumstances.


        Furthermore, the jury was instructed on the Sudden Emergency Doctrine, which states:

        In this case Defendant claims he is not liable for Plaintiff s harm because he faced a
        "sudden emergency" and responded reasonably under the circumstances.


                                                 5
                                                                                  Circulated 12/11/2014 01:58 PM




       In order to establish this defense, Defendant must prove to you all of the following:

       1. Defendant faced a "sudden emergency" requiring immediate responsive action;
       2. Defendant did not create the "sudden emergency"; and
       3. Defendant's response to the "sudden emergency" was reasonable under the
       circumstances.

       Defendant must prove this defense by a preponderance of the evidence.


Pa. SSJI (Civ), § 13.230 (2013). Importantly, Plaintiff agreed that this charge was appropriate.

N.T. 7/5/13 at 27. There is ample evidence to support each of the elements of this defense. First,

the Defendant testified that he faced the sudden emergency of having realized that he was

hydroplaning. Second, Defendant did not create the emergency: the driver in front ofthe

Defendant put on his or her brakes, and it is undisputed that Defendant did not create the weather

conditions that led to the condition of the road that day. Third, there is evidence to support the

proposition that Defendant acted reasonably under the circumstances: upon seeing that the driver

in front of him had put on his brakes, Defendant did the same, after having spent the preceding

minutes following that car at an unusually far distance behind.

       This Court can find no reason to think that the jury incorrectly concluded that the

Defendant failed to prove each of these elements by a preponderance of the evidence. The jury

found Defendant's testimony to be complete and credible, and rejected Plaintiffs theory that

Defendant either created the sudden emergency or did not respond reasonably to it by either

speeding or by doing something wrong when applying his brakes.




Proof of Insurance and Admission of Information Relating to the Plaintiff

       The issues raised by Plaintiff in Paragraphs 4(a), 4(c), 5, and 7 all relate to this Court's

ruling that an internal e-mail from Deanna Mirabile, a manager at ISG, the firm retained to


                                                  6
                                                                                            Circulated 12/11/2014 01:58 PM




    .duct surveillance of the Plaintiff, to one of her employees was inadmissible under Pa.R.C

403 and Pa.R.C.P. 4112. Plaintiff also raises several claims relating to this Court's ruling

allowing the introduction of evidence relating to her prior employment, past medical conditions,

surgeries, and records.


        These issues are waived because they were not raised in Plaintiffs Post-Trial Motion or

any amendment to that Motion. See Pa.R.c.p. 227.1(b)(2) ("grounds not specified are deemed

waived unless leave is granted upon cause shown to specifY additional ground"). In his post-trial

motion, Plaintiff discusses only the issue as to Defendant's alleged 'judicial admission" of

liability and her assertion that the verdict was against the weight of the evidence.




                                                    CONCLUSION


        For the reasons stated above, it is respectfully requested that the jUdgment in favor of the

Defendant be affirmed.




                                                                                            BY THE COURT:




                                                                                                ROBINSON, J.



2 Pa.R.C.P. 411 allows information relating to insurance coverage to be admitted to show the bias of (/a witness",
which Mirabile was not. This Court also found that allowing Plaintiff to use Mirabile's words in an attempt to show
the bias of other investigators would be confusing, prejudicial, and a waste oftime.

                                                         7